Citation Nr: 0208072	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  98-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
bilateral knee disorder.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
claimed skin condition of the right foot.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1965 to January 
1967 and from July 1970 to July 1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the RO.  

The case was remanded by the Board to the RO in October 2000 
for additional development of the record.  

(The issue of TDIU is discussed in the remand portion of this 
document.)  



FINDINGS OF FACT

1.  In July 1987, the RO denied the veteran's original claim 
of service connection for a bilateral knee disorder, but he 
did not appeal in a timely fashion from that decision.  

2.  New evidence has been presented since the July 1987 
decision which bears directly and substantially on the 
veteran's claim and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  In a July 1987 decision, the RO denied the original claim 
of service connection for tinea pedis of the feet, but he did 
not appeal in a timely fashion from that decision.  

4.  New evidence has been presented since the July 1987 
decision which bears directly and substantially on the 
veteran's claim and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
July 1987 rating decision to reopen the claim of service 
connection for a bilateral knee disorder.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.104, 3.156 (2001).  

2.  New and material evidence has been submitted since the 
July 1987 rating decision to reopen the claim of service 
connection for a skin disorder of the right foot.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.104, 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
the appellant's appeal but after the RO's most recent 
consideration of the veteran's claims to reopen, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  

It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A(f), 
5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. §§ 5103A(f), 5108.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective on November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective on 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's applications to 
reopen, which were received long before that date.  The Board 
will consider this claim under that version of 38 C.F.R. 
§ 3.156 which is set forth hereinbelow.  

Historically, in March 1987, the veteran filed a claim of 
service connection for a bilateral knee disorder and a skin 
condition of the feet.  At that time, the evidence of record 
included the service medical records showing that the veteran 
had complaints of right knee pain in service following a knee 
injury, as well as complaints of a skin condition of the feet 
during service.  

In a July 1987 decision, the RO denied the claims of service 
connection for a bilateral knee disorder and a skin condition 
of the feet, claimed as jungle rot, based on findings that no 
abnormalities were found at separation from service and that 
no post-service treatment had been alleged.  Moreover, no 
current disability had been found on the last VA examination.  

The veteran was provided notice of his procedural and 
appellate rights; however he did not perfect his appeal.  The 
July 1987 rating decision denying service connection for a 
bilateral knee disorder and a skin condition of the feet is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(2001).  

In January 1997, the veteran applied to reopen his claim of 
service connection for a bilateral knee disorder and for a 
skin condition of the feet.  In support of his claim, 
additional VA outpatient treatment records were obtained, and 
the veteran was afforded a series of VA examinations in 
February 1997.  

At the February 1997 VA joints examination, bilateral 
swelling of the knees was noted, and there was a definite 
synovial effusion on the right, minimal left.  The examiner 
noted that x-ray studies of the knees showed minor 
degenerative joint disease on the right knee, negative left 
knee.  Right medial compartment shoed slight narrowing and 
minimal osteophyte formation present.

At the February 1997 VA examination of the feet, there was a 
darkened area with cracking in the skin overlying the second, 
third and fourth toes with the medial aspects of the first 
and fifth toes involved.  The examiner noted that, besides 
the foot rash, the feet were otherwise normal.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2001).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the July 
1987 RO decision.

As noted hereinabove, in this case, the evidence added to the 
record since the RO's July 1987 decision consists of 
outpatient treatment records and a series of VA examinations 
from February 1997.  These examinations indicate that the 
veteran may have a current knee disability and a current skin 
disability of the right foot.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the July 1987 decision.  
Furthermore, the evidence is material as to question of 
service connection.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a bilateral knee disorder, 
the appeal to this extent is allowed, subject to further 
development as discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a skin condition of the right 
foot, the appeal to this extent is allowed, subject to 
further development as discussed hereinbelow.  



REMAND


I.  Service connection

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

In view of the reopening of the veteran's claims of service 
connection for a bilateral knee disorder and a skin condition 
of the right foot, further action is warranted in order to 
ensure that all appropriate notification or development 
action is undertaken as required by the VCAA.  

It would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

The veteran in this regard should be afforded an opportunity 
to report for VA examinations to determine the current nature 
and likely etiology of the claimed right knee disability and 
claimed right foot rash.  All pertinent treatment records 
also should be obtained.  

The veteran should be provided with the language of 38 C.F.R. 
§ 3.655 (2001) noting the consequences of his failure to 
report to the examination.  


II.  TDIU

The veteran also asserts that he is unable to work due to his 
service-connected disability.  The veteran is currently in 
receipt of a 30 percent rating for the service-connected 
PTSD.  

Since the TDIU issue is inextricably intertwined with the 
other issues on appeal, consideration of this matter should 
be deferred until the issues of service connection for a 
bilateral knee disorder and a skin condition of the right 
foot have been resolved.  

Accordingly, this matter is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed bilateral knee disorder and skin 
condition of the right foot, not 
previously identified, since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The veteran should also be afforded 
VA examinations in order to determine the 
nature and likely etiology of the claimed 
bilateral knee disorder and the skin 
condition of the right foot.  The claims 
folder should be made available to the 
examiner for review in connection with 
the evaluation.  It is requested that the 
examiner obtain a detailed medical 
history from the veteran.  All indicated 
testing should be performed.  Based on 
his/her review to the case, the examiner 
should offer an opinion as to the 
likelihood that the veteran has current 
bilateral knee disability or skin 
disability of the right foot due to 
disease or injury that was incurred in or 
aggravated by service.  

3.  The veteran also should be afforded a 
VA psychiatric examination to determine 
the current severity of the service-
connected PTSD.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Detailed clinical findings should be 
reported in this regard.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claims of service connection and the TDIU 
claim based on the evidentiary record in 
its entirety.  The RO in this regard must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

